Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a curing station including: a flat, parallelpiped-shaped curing mold composed of a lower shell and an upper cover; and an extractor element integrated in the upper cover for extracting a cured tread strip from the lower shell, the extractor element adhering to a wall of the tread strip along the entire length of the wall of the tread strip and moving perpendicular to the wall of the tread strip to simultaneously raise the entire tread strip from the lower shell, wherein the extractor element comprises a holding wall that rests against the wall of the tread strip and that is part of the upper cover, and a grabbing member that is arranged at the holding wall and generates the adhesion by suction of the tread strip to the holding wall, wherein the grabbing member includes a plurality of suction holes that open through the holding wall and a corresponding piston for each suction hole that is movable in the interior of the suction hole to locally generate suction, as claimed in claim 1; nor a curing method comprising providing such a curing station, curing a tread strip in the curing mold, and extracting the cured tread strip from the lower shell by making the extractor element adhere to the wall of the tread strip along the entire length of the tread strip, and moving the extractor element perpendicularly with respect to the wall of the tread strip to simultaneously raise the entire tread strip from the lower shell, as claimed in claim 11.

The prior art of record does not teach or fairly suggest a curing station including: a flat, parallelpiped-shaped curing mold composed of a lower shell and an upper cover; and an extractor element separate and independent from the upper cover for extracting a cured tread strip from the lower shell, the extractor element adhering to a wall of the tread strip along the entire length of the wall of the tread strip and moving perpendicular to the wall of the tread strip to simultaneously raise the entire tread strip from the lower shell, wherein the extractor element comprises a holding wall that rests against the wall of the tread strip and that is part of the extractor element, and a grabbing member that is arranged at the holding wall and generates the adhesion by suction of the tread strip to the holding wall, wherein the grabbing member includes a plurality of suction holes that open through the holding wall and a corresponding piston for each suction hole that is movable in the interior of the suction hole to locally generate suction, as claimed in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744